Citation Nr: 0939331	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  98-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the Veteran's claim for a rating in excess of 60 
percent from May 3, 1999, for residuals of trauma to the left 
knee should be referred to the VA Central Office for 
consideration of an extraschedular evaluation.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The Veteran had active military service from July 1966 to 
July 1969.

By a February 2007 decision, the Board denied the appellant's 
claim for a rating in excess of 60 percent from May 3, 1999, 
for residuals of trauma to the left knee.  The Board's 
decision included a determination that referral to the VA 
Central Office for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321 was not warranted.  The 
Veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a March 2009 Memorandum Decision, the Court let stand the 
Board's decision that a schedular rating higher than 60 
percent for the Veteran's left knee injury was not warranted.  
The Court found, however, that the Board had not adequately 
explained the reasoning behind its decision that 
extraschedular consideration was not warranted, necessitating 
a remand of the extraschedular issue.  (The Court referred to 
the Board's decision on appeal as a June 19, 2006, decision, 
but the Board believes that it was a February 2007 decision 
that was the subject of the appeal.)  The Board therefore has 
characterized the only remaining issue on appeal as set forth 
on the title page.  

Specifically, the Court noted that the Board had failed to 
explain how much time the Veteran lost from work due to this 
service-connected disability, and noted that the record 
reflects that the Veteran missed some 30 days of work in a 
single, nine-month school year.  

Because there is scant information in the record supporting 
the Veteran's statement to a VA examiner in April 2006 that 
he had called in sick "almost one month in the past year," 
and because the Board cannot adequately address the issue 
remanded by the Court without evidence reflecting the amount 
of work missed due specifically to the Veteran's left knee 
disability, the Board must remand in order to obtain that 
information.  

The Board also notes that VA was notified in July 2009 by the 
attorney who had been representing the Veteran in this appeal 
that he had withdrawn as the Veteran's representative.  That 
notification letter indicated that a copy had been sent to 
the Veteran.  The record does not indicate that the Veteran 
has appointed a successor representative.  On remand, the 
agency of original jurisdiction (AOJ) will be asked to 
inquire of the Veteran as to whether or not he wishes other 
representation in this appeal.  

Finally, the Board notes that the Veterans Law Judge (VLJ) 
who conducted the Veteran's Travel Board hearing in June 2000 
is no longer employed by the Board.  The law requires that 
the VLJ who conducts a hearing on an appeal must participate 
in any decision made on that appeal.  38 U.S.C. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2009).  Although the Board 
can make a decision on the appellate record without 
conducting another hearing, on remand the AOJ must ask the 
Veteran whether or not he would like to testify at another 
hearing before a new VLJ who would then participate in the 
Board's decision.  38 C.F.R. § 20.717 (2009).  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  If the Veteran has not already 
appointed a new representative, the AOJ 
must contact the Veteran and ask if he 
wishes to appoint a new representative.  
The AOJ should inform the Veteran of his 
options, including the appointment of 
another attorney or a service 
organization.  

2.  The AOJ must also notify the Veteran 
that the Veterans law Judge who conducted 
his June 2000 hearing is no longer 
employed by the Board, and that he is 
entitled to another hearing before a new 
Veterans law Judge who would then 
participate in the decision that will 
follow.  He should be asked to say 
whether he wants another hearing.

3.  The AOJ must also contact the Veteran 
and request that he provide any records 
detailing his absence from work that was 
due specifically to his service-connected 
left knee disability.  Appropriate 
records would include, for example, 
attendance records from his place(s) of 
employment.  He should also be asked to 
identify the names and location of care 
providers he consulted on the days he was 
required to miss work, especially during 
the period when he had to miss over 30 
days of work during a nine-month school 
year.  Releases should be sought by the 
AOJ so that each such care provider can 
be contacted and records obtained.  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If referral for extraschedular 
consideration is not deemed warranted, or 
if referral is undertaken, but the 
Central Office assigns less than 100 
percent, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Additionally, if the Veteran desires 
another hearing before a member of the 
Board, such a hearing should be 
scheduled.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

